Citation Nr: 1014931	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  07-11 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1978 to 
September 1983 and from March 1984 to February 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

Service treatment records do not show that the Veteran was 
found to have any back disorder at the time of entrance onto 
either period of active duty.  They do show that he sought 
treatment for back symptoms.  A VA treatment note dated in 
September 2006 indicates that the Veteran was diagnosed by 
radiological evidence with lower lumbar levoscoliosis with 
degenerative changes at L4-5.  In an October 2006 VA physical 
therapy note, it was noted that the Veteran reported an 
original back injury during 1979 with abatement of symptoms 
until 1992.  The Board additionally notes that the Veteran 
has been diagnosed with a traumatic brain injury originating 
from a motor vehicle accident in approximately 1991.   

The Veteran was afforded a VA examination in February 2007 by 
a nurse practitioner (N.P.).  The N.P. acknowledged that the 
Veteran received attention for his lower back for lumbosacral 
strain on multiple occasions in service and had X-rays which 
indicated that the Veteran had scoliosis, a congenital 
condition.  The N.P. indicated that the Veteran had scoliosis 
and most likely entered the military with this diagnosis 
which is a congenital condition.  The N.P. further indicated 
that the Veteran's back symptoms were not caused by and are 
not a result of an injury which occurred on active duty.  The 
Board additionally notes that the Veteran, through his 
representative, contends in a March 2010 brief that the 
Veteran's back condition was aggravated while on active duty.  

Because the Veteran was not found to have a back disorder on 
examination for entrance onto either period of active duty, 
the presumption of soundness applies.  It can only be 
rebutted by evidence establishing that the disease or injury 
clearly and unmistakably existed prior to service and clearly 
and unmistakably underwent no permanent increase in severity 
as a result of active duty.  See 38 U.S.C.A. § 1111, 1137 
(2002); 38 C.F.R. § 3.304 (2009).

The Board further notes that congenital or developmental 
defects are not diseases or injuries for VA compensation 
purposes.  38 C.F.R. § 3.303 (c) (2009).

VA's General Counsel has held that service connection may be 
granted for diseases (but not defects) of congenital, 
developmental or familial origin, as long as the evidence as 
a whole establishes that the conditions in question were 
incurred or aggravated during service within the meaning of 
VA laws and regulations.  It has also expressly stated that 
the terms "disease" and "defects" must be interpreted as 
being mutually exclusive.  The term "disease" is broadly 
defined as any deviation from or interruption of the normal 
structure or function of any part, organ, or system of the 
body that is manifested by a characteristic set of symptoms 
and signs and whose etiology, pathology, and prognosis may be 
known or unknown.  On the other hand, the term "defects" 
would be definable as structural or inherent abnormalities or 
conditions that are more or less stationary in nature.  See 
VAOPGCPREC 82-90 (July 18, 1990).

Neither the February 2007 VA examination report nor any of 
the other evidence of record addresses whether the Veteran's 
scoliosis is a disease or defect.  Moreover, the degenerative 
changes noted in September 2006 are an acquired condition for 
which service connection is not precluded.  In light of these 
circumstances and in accordance with the argument presented 
by the Veteran's representative in March 2010, the Board has 
determined that the Veteran should be afforded another VA 
examination to determine the nature and etiology of his back 
disability.

While this case is in remand status, any outstanding 
pertinent medical records, to include any more recent VA 
treatment records, should also be obtained.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding, pertinent medical records, 
to include any medical records pertaining 
to treatment of the Veteran at the 
Providence VAMC since December 2006.

2.  Then, the Veteran should be scheduled 
for a VA examination by a physician with 
sufficient expertise to determine the 
nature and etiology of all currently 
present back disorders.  The claims file 
must be provided to and reviewed by the 
examiner.  Any indicated studies should 
be performed.

Following review of the claims file and 
examination of the Veteran, the examiner 
should state whether the scoliosis of the 
Veteran's spine is a congenital defect or 
due to a disease or injury.  With respect 
to each acquired disorder found to be 
present, the examiner should answer the 
following questions:

Is there a 50 percent or better 
probability that the disorder was 
present in service and if so, did 
the disorder clearly and 
unmistakably exist prior to the 
veteran's entrance onto active duty?  

With respect to any such disorder 
which the examiner believes existed 
prior to the veteran's entrance onto 
active duty, did the disorder 
clearly and unmistakably undergo no 
chronic increase in severity during 
or as a result of service?

With respect to any currently 
present disorder which the examiner 
believes was not present during 
military service, is there a 50 
percent or better probability that 
the disorder is etiologically 
related to the veteran's military 
service, to include the back 
symptoms noted in service?

The supporting rationale for all opinions 
expressed must also be provided.

3.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

4. Then, the RO or the AMC should 
readjudicate the claim for service 
connection.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and the 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the Veteran until otherwise 
notified, but the Veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


